Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presently pending.  Of these, claims 1, 6 and 18 are independent.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-15, drawn to apparatus comprising: a magneto-resistive random access memory (MRAM) die, the MRAM die comprising a plurality of memory cells, a memory cell comprising a fixed layer, a barrier layer, and a free layer, inter alia the barrier layer disposed between the fixed layer and the free layer, the free layer comprising: a wall extension region configured to provide a plurality of resistance states for the memory cell, classified in H01L 27/222.
II. Claims 6-16, drawn to a method of applying a first write current to a magnetic tunnel junction, inter alia, to move a magnetic domain wall to a pinning site, classified in G11C 11/54.
III. Claims 18-20, drawn to an apparatus comprising a magneto-resistive random access memory (MRAM) die, the MRAM die comprising inter alia a plurality of memory cells, a memory cell comprising a fixed layer, a barrier layer, and a free layer, the barrier layer disposed between the fixed layer and the free layer, the free layer comprising: a nucleation region configured to form a magnetic domain wall in response to a write current, classified in G11C 16/10-26.

The inventions are independent or distinct, each from the other because:
Inventions (I or III) and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  
In the instant case, the memory of invention II can be practiced with a memory in which can have different components of Invention I (as recited in claim 1) or Invention III) (as recited in claim 18).  See MPEP § 806.05(h).
The examiner has required restriction between product/ apparatus claims and process claims. Where applicant elects claims directed to the product/ apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as subcombinations as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
In the instant case, subcombination I has separate utility such as “the barrier layer disposed between the fixed layer and the free layer, the free layer comprising: a wall extension region configured to provide a plurality of resistance states for the memory cell” that does not include “the free layer comprising: a nucleation region configured to form a magnetic domain wall in response to a write current” of subcombination III. In other words, subcombinations I and III have separate utility as recited in claims 1 and 18.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
⦁	the inventions have acquired a separate status in the art in view of their different classifications as indicated above;
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matters;
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) and considerations associated with the distinct features identified above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
February 25, 2022
/HIEN N NGUYEN/Primary Examiner, Art Unit 2824